PER CURIAM.
After reviewing the briefs and record on appeal, we find that the appellant has failed to demonstrate any reversible error and, accordingly, we affirm his conviction. However, we must remand to the trial court because of a clerical error in the court’s written judgment.
Although the jury returned a verdict of guilty of first degree murder and the appellant was orally found guilty of first degree murder, the written judgment recites that he is guilty of second degree murder. The written judgment must not vary from the court’s oral pronouncement. Jackson v. State, 445 So.2d 407 (Fla. 2d DCA 1984).
Accordingly, we remand this cause to the trial court for correction of the error. The judgment and sentence are affirmed in all other respects.
DANAHY, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.